DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/13/2021 has been entered. 
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-3, 5-6, 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda (US 2013/0030649) in view of Gardner, Jr (US 4,942,936).

determining, by using the control device, whether a vehicle speed of the bicycle is greater than or equal to a prescribed speed ([0107]); 
determining, by using the control device, whether the bicycle is in a prescribed state upon determining that the vehicle speed is greater than or equal to the prescribed speed (ABS-ADC order is vehicle-speed dependent, [0107]), the prescribed state being 
a state in which a difference between a rotational speed of the front wheel of the bicycle and a rotational speed of the rear wheel of the bicycle is greater than or equal to a prescribed rotational speed (ABS usage is determined based on the wheel speed difference, [0103]); and 
controlling, by using the control device, the ABS unit based on at least one of the vehicle speed and the prescribed state of the bicycle (56; ABS is used, [0080]); and
driving the ABS unit using the assist motor (66; [0075]).  Matsuda does not disclose the ABS unit being driven by an assist motor that is configured to add an assisting force to a manual drive force that is inputted from a crankshaft.
Gardner, Jr discloses an electrohydraulic bicycle wherein the braking unit being driven by an assist motor that is configured to add an assisting force to a manual drive force that is inputted from a crankshaft (Abstract; Col. 4, lines 42-48) by adding the assisting force to a transmission path having the crankshaft and the at least one of the front wheel and the rear wheel (Col. 3, lines 55-61).  Therefore it would have been 
	As per claim 2, Matsuda and Gardner, Jr disclose the method as recited in claim 1.  Matsuda discloses further comprising determining whether a front brake lever has been operated (8; [0064]). 
As per claim 3, Matsuda and Gardner, Jr disclose the method as recited in claim 1.  Matsuda discloses further comprising controlling the braking force applied to the front wheel by controlling a front caliper (74B) to the front wheel. 
As per claim 5, Matsuda and Gardner, Jr disclose the method as recited in claim 3.  Matsuda discloses further comprising controlling the assist motor to control a braking force applied to the front wheel upon determining that the front brake lever has been operated and that the vehicle speed of the bicycle is greater than or equal to the prescribed speed (66; [0066]).
As per claim 6, Matsuda and Gardner, Jr disclose the method as recited in claim 5.  Matsuda discloses further comprising controlling a pump (69; [0066]) that is driven by the assist motor to supply hydraulic oil to the front caliper. 
As per claim 11, Matsuda and Gardner, Jr disclose the method as recited in claim 1.  Matsuda discloses further comprising receiving rotational speed information detected by a front wheel detection device (37) and a rear wheel detection device (38). 

As per claim 13, Matsuda and Gardner, Jr disclose the method as recited in claim 12.  Matsuda discloses further comprising controlling the ABS unit in accordance with a first pattern in which the brake lever is operated to increase hydraulic pressure applied to a brake caliper ([0075]). 
As per claim 14, Matsuda and Gardner, Jr disclose the method as recited in claim 13.  Matsuda discloses further comprising controlling the ABS unit in accordance with a second pattern to reduce hydraulic pressure applied to the brake caliper ([0066]). 
As per claim 15, Matsuda and Gardner, Jr disclose the method as recited in claim 14.  Matsuda discloses further comprising controlling the ABS unit in accordance with a third pattern to maintain constant hydraulic pressure applied to the brake caliper ([0074]). 
5.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda (US 2013/0030649) in view of Gardner, Jr (US 4,942,936) and further in view of Yamazaki (US 2011/0245037).
As per claim 4, Matsuda and Gardner, Jr disclose the method as recited in claim 1, but do not disclose wherein the prescribed speed is approximately 5 kilometers per hour. 
Yamazaki discloses an engine controlling apparatus for a motorcycle wherein the prescribed speed is approximately 5 kilometers per hour ([0048]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the  in order to improve operations while the vehicle is on an incline (Yamazaki: [0048]).
Response to Arguments
6.	Applicant's arguments filed 4/13/2021 have been fully considered but they are not persuasive.
Regarding the rejection of claim 1 under Matsuda and Gardner, Jr, the applicant argues that:
“The electric motor 7 of Gardner is not an assist motor as claimed in claim 1, and the Abstract of Gardner and col. 4, Ins. 42-48 of Gardner is clear on this point” (Page 6).

Gardner, Jr recites “A bicycle or motorcycle that can be driven either by compressed air or pressurized hydraulics in which either an electric motor operated from a battery source drives a pump” (Abstract).  The succeeding text “the rider manually provides pedal power for driving the pump in compressing either air or pressurizing hydraulic fluid that is fed through pipelines to a cylinder motor” (Abstract) describes an alternate manner of driving the pump. The electric motor of Gardner, Jr is an assist motor that generates fluid pressure that may be used to either propel or brake the vehicle.
The applicant argues that: 
“The Abstract of Gardner teaches that either the electric motor 7 drives the pump 25 operate braking, or a rider rides to add manual force to drive the pump 25. Gardner does not teach that the electric motor 7 adds driving force to the rider's manual drive force. Gardner fails to teach or disclose an assist motor, as claimed in claim 1” (Page 7).

Gardner, Jr discloses combining rider pedal power and an electric motor to the drive the pump to pressurize fluid (Col. 3, lines 22-24) and using that fluid to propel the vehicle (Col. 3, lines 33-36).  The motor of Gardner, Jr is capable of performing the 
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787.  The examiner can normally be reached on M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


STEPHEN M. BOWES IV
Examiner
Art Unit 3657



/STEPHEN M BOWES/Examiner, Art Unit 3657           

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657